TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00678-CV


Rhett Webster Pease, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NO. 14342, HONORABLE JOHN M. DELANEY, JUDGE PRESIDING



O R D E R

PER CURIAM

	Rhett Webster Pease, acting pro se, filed his notice of appeal on October 27, 2011.
The appellate record was complete on March 27, 2012, and this Court granted appellant's first
extension of time to file his brief, making his brief due April 9, 2012.  Appellant's brief has not been
filed.  On April 10, 2012, appellant filed a motion seeking a second extension of time to file the brief
until April 23, 2012.
	Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of the parent-child relationship.  See Tex. R. Jud.
Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
(providing 180 days for court's final disposition).  Accordingly, we grant the motion for extension
of time and order appellant to file his brief no later than April 23, 2012.  If the brief is not filed by
that date, appellant may be required to show cause why he should not be held in contempt of court.
	It is ordered on April 19, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose